       Case 5:19-cv-01194-FB-ESC Document 177 Filed 04/28/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


RAUL SOLIS III, AARON AULD, JUAN                  §
A. BUSTAMANTEJR., JESUS E.                        §
FLORES, RON JONES, DAVID                          §               SA-19-CV-01194-FB
MCDANIEL, MARIO MUNOZ,                            §
FERNANDO RICHARD, LARRY                           §
STANLEY, TONY G. ALANIZ,                          §
SHELDON ANDERSON, MIKE                            §
DAFFRON, LUIS GOMEZ, VICTOR M.                    §
JUAREZ, EDWARD SAN MIGUEL,                        §
WILLIAM R. STOLZ, JUAN J. PENA,                   §
AARON ROBERGE, SERGIO                             §
ALVAREZ, ANDIE CRUZ, ROEL                         §
BARRERA, TRACY WOODSON,                           §
HERMAN CRUTCHER, LARRY                            §
WILHELM, TOBY B. LEDOUX, JESSE                    §
VERA, PEDRO GALLEGOS, BRUCE A.                    §
JOHNSON, HANK MOSER, BURTON                       §
BIENVENUE, ROBERT D. TAYLOR,                      §
RYAN BENN, LARRY D.                               §
CHEATWOOD,                                        §
                                                  §
                   Plaintiffs,                    §
                                                  §
vs.                                               §
                                                  §
CRESCENT DRILLING AND                             §
PRODUCTION, INC., CRESCENT                        §
DRILLING FOREMAN, INC.,                           §
                                                  §
                   Defendants.                    §

                                 AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to Extend

the Discovery Period and Related Deadlines [#176]. The Court will grant the motion.

       IT IS HEREBY ORDERED that the parties’ Joint Motion to Extend the Discovery

Period and Related Deadlines [#176] is GRANTED, and the following Amended Scheduling

Order is issued to control the course of this case:




                                                  1
       Case 5:19-cv-01194-FB-ESC Document 177 Filed 04/28/21 Page 2 of 2




        1. The parties shall complete all discovery on or before May 31, 2021. Counsel may by

agreement continue discovery beyond the deadline, but there will be no intervention by the Court

except in extraordinary circumstances, and no trial setting will be vacated because of information

obtained in post-deadline discovery.

        2. Defendants shall file any motion for decertification on or before June 30, 2021.

        3. All dispositive motions as defined in Local Rule CV-7(c) shall be filed no later than

30 days after the Court’s entry of an Order on the motion for decertification. Dispositive

motions as and responses to dispositive motions shall be limited to 20 pages in length. Replies, if

any, shall be limited to 10 pages in length in accordance with Local Rule CV-7(f).

        4. The trial date will be determined at a later date by the Court. The parties shall consult

Local Rule CV-16(e)-(g) regarding matters to be filed in advance of trial. At the time the trial

date is set, the Court will also set the deadline for the filing of matters in advance of trial.

        SIGNED this 28th day of April, 2021.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
